 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7

 8
      In re: SUBPOENA TO AMAZON.COM,
      INC.,                                                 Case No. MC 20-0008RSL
 9

10
      Underlying case: Solu-med, Inc. v.                    ORDER QUASHING SUBPOENA
      Youngblood Skin Care Products, LLC (S.D.
11
      Fla, Case No. 19-cv-60487).

12

13         This matter comes before the Court on a motion to quash a third-party subpoena issued to
14
     Amazon.com, Inc. by the defendant in the underlying action. The motion is unopposed and
15
     therefore GRANTED. The Court hereby QUASHES the subpoena to testify at a deposition that
16
     was served on Amazon.com, Inc., on January 14, 2020.
17

18
           Dated this 18th day of March, 2020.
19

20
                                             A
                                             Robert S. Lasnik
                                             United States District Judge
21

22

23

24

25

26

27

28   ORDER QUASHING SUBPOENA - 1
